 4:11-cr-03096-RGK-CRZ Doc # 100 Filed: 12/17/20 Page 1 of 1 - Page ID # 460




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                    Plaintiff,                            4:11CR3096

       vs.
                                                            ORDER
BRIAN CRAIG DEVINO,

                    Defendant.


       For the reasons articulated by the government in its responsive brief (Filing
98), and otherwise,

      IT IS ORDERED that the defendant’s renewed motion for reduction of term
of imprisonment (Filing 95) is denied.

      Dated this 17th day of December, 2020.

                                             BY THE COURT:


                                             Richard G. Kopf
                                             Senior United States District Judge
